Citation Nr: 0111638	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to service connection for Hepatitis C.

3. Entitlement to service connection for neurodermatitis, 
including as a result to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1965 to October 
1968.

On his VA Form 9, substantive appeal, the veteran requested a 
hearing before a Member of the Board of Veterans' Appeals 
(Board) in Washington, D.C.  A hearing was scheduled for June 
7, 2001.  By letter, dated in March 2001, the veteran stated 
that, as he was incarcerated, it was not possible for him to 
attend the scheduled hearing.  Therefore, the hearing was 
canceled.

This matter comes before the Board on appeal from a March 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which denied 
service connection for PTSD, hepatitis C, and neurodermatitis 
as not well grounded, under the law applicable at the time.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder 
(PTSD).


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) (VCAA) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
provided to both the veteran and his representative 
specifically satisfy the requirement at § 5103A of the new 
statute in that they clearly notify the veteran and his 
representative of the evidence necessary to substantiate his 
claim.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review.  No further assistance is 
necessary to comply with the requirements of this new 
legislation or any other applicable rules or regulations 
regarding the development of the pending claim.

Initially, the Board observes that service connection is in 
effect for paranoid schizophrenia, evaluated as 30 percent 
disabling, as well as for a seizure disorder, evaluated as 60 
percent disabling, and for tinea pedis, evaluated as 
noncompensable. A total rating based on individual 
unemployability has been in effect since May 1971 and is 
protected. 

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. § 1110; see also 38 C.F.R. § 3.303(a) 
(service connection means facts showing "a particular injury 
or disease resulting in disability [that] was incurred 
coincident with service.").  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection. 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997). To establish eligibility for 
service connection for PTSD, there generally must be (1)  a 
current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2)  credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3)  medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See Falk v. West, 12 Vet. App. 402, 404 (1999); 
38 C.F.R. § 3.304(f).

The veteran, in a January 1999 letter, provided details in 
support of his claim for PTSD including the unit to which he 
was assigned in Vietnam, Company D 1st Battalion, 26th 
Marines.  The veteran specifically identified twelve 
operations, in which he participated from August 1966 through 
July 1967, and the locations and dates of these operations.  
He reported recurring flashbacks and nightmares, triggered by 
rain and the sound of helicopters, difficulty sleeping and 
feelings of guilt.  The veteran stated that he had been 
treated for mood disorder, depression, anxiety, stress, 
paranoia, and problems sleeping. 

In support of his claim, the veteran has submitted copies of 
extensive post-service medical records, primarily from a 
Texas Department of Criminal Justice clinic. Neither these 
records nor VA records on file, however, make any reference 
to a diagnosis or specific symptomatology of PTSD. The 
veteran has not identified other treatment records which 
would show that he does have this condition. Accordingly, in 
the absence of competent medical evidence that the veteran 
has the disability for he is seeking compensation benefits, 
i.e., PTSD, the appeal as to this issue is denied. As the 
record does not contain competent evidence that the veteran  
has PTSD, or persistent or recurrent symptoms of PTSD, an 
examination under the provisions of the VCAA is not 
necessary. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304.


ORDER

Service connection for PTSD is denied.


REMAND

With respect to the remaining issues on appeal, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

With regard to the veteran's claim for service connection for 
hepatitis C, the Board notes that a VBA Fast Letter issued in 
September 1999 provides additional and detailed instructions 
regarding the proper development and adjudication of claims 
seeking entitlement to service connection for hepatitis.  See 
VBA Fast Letter 99-94 (Sept. 28, 1999).  The veteran was 
first diagnosed with viral hepatitis during VA 
hospitalization from October to December 1971.  Testing 
during hospitalization from August to September 1989 
indicated that the veteran "may have chronic active 
hepatitis probably non A, non B."  Medical records from the 
facility, at which the veteran is incarcerated, note positive 
hepatitis C testing.  It appears from the instructions set 
forth in Fast Letter 99-94 that further specialized testing 
involving the EIA (enzyme immunoassay) and RIBA (recombinant 
immunoblot assay) tests may need to be performed, for the 
purpose of clarifying whether the veteran has chronic 
hepatitis C.  The record currently contains no evidence that 
the veteran's positive hepatitis C results are related, in 
any way, to service.  The veteran's allegations do not 
contain an explanation as to what incident of service he 
attributes this condition.  

With regard to his claim for service connection for 
neurodermatitis, the veteran reported, in his January 1999 
correspondence, current treatment for a skin condition, which 
the veteran attributed to exposure to Agent Orange, at the 
medical clinic at the facility at which he is incarcerated.  
The medical records, obtained from that facility, show a 
diagnosis of neurodermatitis/prurigo in 1998 with ongoing 
treatment.  The records do not contain any medical opinion 
that such is the result of Agent Orange exposure during 
service or any incident of service.  However, the Board notes 
that the records do report questions as to the etiology of 
this condition.  

Neurodermatitis is not one of the conditions subject to 
presumptive service connection for veteran's exposed to a 
herbicide agent during active military service.  See 38 
C.F.R. § 3.309(e) (2000).  The Secretary of VA formally 
announced in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).  
Therefore, for a successful claim, the record must contain 
competent evidence that the veteran's neurodermatitis is a 
result of alleged exposure to Agent Orange.  Further, the 
presumption of herbicide exposure under 38 C.F.R. 
§ 3.307(a)(6)(iii) (2000) is not available to the veteran, as 
he has not been diagnosed with one of the enumerated 
conditions.  

The Board is aware that the veteran is incarcerated and this 
situation provides an additional complication in the 
development of this claim.  If physical or psychiatric 
examination of the veteran is necessary for the complete 
development of his claim under VCAA, the RO should make 
arrangements, if possible, for the veteran to be examined at 
the facility at which the veteran is incarcerated.  

Accordingly, this case is REMANDED for the following:

1. The RO should request that the veteran 
identify all medical care providers who 
have treated him for or provided 
diagnosis of hepatitis C since his 
discharge from service.  After securing 
the necessary release, the RO should 
obtain these records, to the extent 
possible.

2. If, and only if, supporting evidence from 
service records or other sources serves 
to establish that the veteran has chronic 
hepatitis C and that such may have had 
its onset in service or may be otherwise 
related thereto, the veteran should be 
scheduled for a VA examination by an 
appropriate specialist.  All necessary 
tests and studies should be accomplished, 
including EIA and RIBA and all clinical 
manifestations should be reported in 
detail.  The examiner should provide an 
opinion as to the likelihood that chronic 
hepatitis C had its onset in service or 
otherwise is related thereto. 

3. The RO should request that the veteran 
identify all medical care providers who 
have treated him for or provided 
diagnosis of any skin disorder, including 
neurodermatitis, since his discharge from 
service.  After securing the necessary 
release, the RO should obtain these 
records, to the extent possible.

4. If, and only if, supporting evidence from 
service records or other sources serves 
to establish that the veteran's 
neurodermatitis may have had its onset in 
service or may be otherwise related 
thereto, including as due to herbicide 
exposure, the veteran should be scheduled 
for a VA examination by an appropriate 
specialist.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should 
be reported in detail.  The examiner 
should provide an opinion as to the 
likelihood that the veteran's 
neurodermatitis had its onset in service 
or otherwise is related thereto, 
including as a result of alleged exposure 
to herbicides.  

5. For any necessary examination(s), the 
claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.  
The RO should carefully review any 
examination report(s) to ensure that they 
are in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report(s) 
should be returned to the examiner(s) for 
corrective action.  

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7. Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative, if any, should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals






